Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: There is no reasonable basis for combining the prior art (i.e. Nagel 10,034,557) without impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claim 1, Nagel ‘557 discloses a retail merchandise tray (Figs 9-12), comprising:
a frame (Fig 9, #210 & #212) providing a retail merchandise support surface;
a pusher (Fig 9, #206) mounted to the frame (Fig 9, #210 & #212), the pusher movable (Fig 9, #206) along the frame (Fig 9, #210 & #212) along a first axis between a front end and a rear end of the frame (Fig 9, #210 & #212);
at least one divider assembly movable relative to the frame along a second axis perpendicular to the first axis, the at least one divider assembly including:
a divider wall (Fig 9, #232);
at least one wire support (Fig 11, #234), the at least one wire support (Fig 11, #234) slidably attaching the divider wall to the frame (Fig 9, #210 & #212) for movement along the second axis between a retracted orientation and an extended orientation; and
a baffle plate extension (Fig 9, #230), the baffle plate extension (Fig 9, #230) indirectly connected to the at least one wire support (Fig 11, #234), the baffle plate extension (Fig 9, #230) being slidably supported by the frame (Fig 9, #210 & #212) by a second slidable connection (Fig 12, #278) providing a second amount of sliding friction such that the baffle plate extension (Fig 9, #230) is slidable relative to the frame (Fig 9, #210 & #212).

Nagel ‘557 has been discussed above but does not explicitly teach the baffle plate extension connected to the at least one wire support by a slidable connection providing a first amount of sliding friction; wherein the second amount of sliding friction is less than the first amount of sliding friction; the baffle plate extension is slidable relative to the at least one wire support; the baffle plate extension being movable relative to the divider wall along the second axis. 

 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEVIN K BARNETT/Primary Examiner, Art Unit 3631